Case 1:18-cr-00123-CBA Document 115 Filed 12/04/18 Page 1 of 1 PageID #: 616




                                 Sarita Kedia
                                        Law Offices, P.C.

                                  5 East 22nd Street, Suite 7B
                                  New York, New York 10010
                                      www.kedialaw.com
  info@kedialaw.com                                                           Tel: 212.681.0202
                                                                              Fax: 212.614.0202



                                                      December 4, 2018


BY ECF

Honorable Carol B. Amon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                       Re:     U.S. v. Brettschneider, et al., 18 CR 123 (CBA)

Dear Judge Amon:

        Per the Court’s Order, I write regarding my December 1, 2018, request that the exhibits
annexed to defendant Scott Brettschneider’s pretrial motions be filed under seal [ECF 114]. The
exhibits consist of two eavesdropping warrants and the applications and affidavits in support of
the warrants’ issuance.

        On the evening of Friday, November 30, 2018, AUSA Lindsay Gerdes contacted me by
email to inform me that these exhibits should have been filed under seal as they are subject to a
Protective Order. Ms. Gerdes said she would attempt to have the documents sealed and asked that
I send a letter to the Clerk’s Office requesting that they be sealed. I complied with Ms. Gerdes’
request and have no information as to whether it is necessary to seal these exhibits. I note, however,
that the government has filed various submissions publicly that contain excerpts and information
from the recordings and warrant applications. I also understand that the warrant materials and
recordings were produced to defendant Charles Gallman by the Queens County District Attorney’s
Office without any restrictions.

                                               Very truly yours,
                                               /s/
                                               Sarita Kedia

cc:    AUSA Lindsay Gerdes
